Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed over the prior art because it recites a computer-based method of transferring funds between a financial account and a gaming account, comprising (among other claimed features) associating in computer memory the financial account of a player with a player loyalty account identifier of a gaming environment, wherein the financial account holds a balance of funds maintained by a computing system; receiving a request to transfer a first amount of funds from the financial account maintained by the computing system into the gaming account maintained by the casino computing system of the gaming environment, wherein the request does not identify the financial account, and satisfying a velocity check.  No single reference or reasonable combination of references anticipate or make obvious the recited features of claim 1. 
U.S. Patent Application Publication No. 2007/0203832 to Babi discloses transferring funds in a computing environment that associates a player loyalty account and a player financial account.  Babi fails to disclose a velocity check or making a transfer request without first identifying the financial account. 
U.S. Patent Application Publication No. 2012/0310824 to Liberty discloses a velocity check to limit the number of financial transfers based on time period thresholds.  However, Liberty does not disclose the other recited features, including the loyalty/financial account association in a gaming environment, as well as, transfer request without first identifying the financial account. 
U.S. Patent Application Publication No. 2006/0211488 to Walker is cited of interest for disclosing a gaming system that associates loyalty account information and financial account information.   Walker fails to disclose a velocity check or making a transfer request without first identifying the financial account. 
Dependent claims 2-6 depend from independent claim 1 and are allowed based on their dependency.  Independent claim 7 is similar in scope to claim 1.  Therefore, claim 7 is allowed based on the same analysis set forth above for claim 1.  Furthermore, dependent claims 8-15 depend from independent claim 7 and are allowed based on their dependency.   For at least these reasons, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715